Citation Nr: 0119082	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  99-06 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from August 1940 to October 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied an evaluation in excess 
of 50 percent.


REMAND

A preliminary review of the record reveals that the veteran, 
in a letter received in February 2001, requested a hearing 
before a Member of the Board of Veterans' Appeals.  The 
veteran was scheduled for a hearing before the Board in May 
2001, but failed to report.  The veteran submitted a letter, 
received in May 2001, explaining that he failed to appear due 
to medical reasons and requesting that his hearing be 
rescheduled.  His request to reschedule his hearing was 
granted in June 2001.  In July 2001, the veteran confirmed 
that he wanted to attend a hearing before a Member of the 
Board of Veterans' Appeals at the Detroit RO.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Member of the Board of 
Veterans' Appeals at the RO at the next 
available opportunity.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




